DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claims 5 and 13 are objected to because of the following informalities: 
in claim 5, “. . . with the highest priority” should be changed to --. . . with a highest priority--; and
in claim 13, “The method of claim 1, the threshold . . .” should be changed to --The method of claim 1, wherein the threshold . . .--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 9-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang (WO2021/239135 A1, hereinafter “Liang”).
	Regarding claim 1, Liang teaches a method for a first apparatus to perform wireless communication, the method comprising (See page 13/20, lines 1-7 and 11-12): receiving a value related to priority of first data (signaling priority y) and the first data from a second apparatus (remote UE service data); determining data to be transmitted based on a first resource {all data is transmitted on a resource, thus the data is transmitted based on a first resource}, by comparing a threshold related to relay communication (the priority comparison threshold for related data or signaling transmitted on SL is B) and the value related to the priority of the first data (signaling priority y), wherein the first data is determined to be transmitted, based on the value related to the priority of the first data which is smaller than the threshold (If y<B and x>A, the service data or signaling for the remote UE to be transferred is sent first), and wherein second data is determined to be transmitted, based on the value related to the priority of the first data which is greater than the threshold (Otherwise, the relay UE's own service data {i.e. second data} or signaling is sent first.); and transmitting the determined data to a base station (the service data or signaling for the remote UE to be transferred is sent . . .. Otherwise, the relay UE's own service data or signaling is sent.) 

	Regarding claim 9, Liang teaches wherein the second data is data generated from the first apparatus (See page 13/20, lines 1-7 and 11-12 . . . Otherwise, the relay UE's own service data {i.e. data generated from the first apparatus} or signaling is sent first).

	Regarding claim 10, Liang teaches wherein the value related to the priority of the first data is received through sidelink control information (SCI) related to the first data (page 8/20, lines 42-49:  “It should also be noted that the "first message", "second message" and "message" mentioned in the various embodiments of this specification may specifically include service data and/or signaling.  Among them, the signaling transmitted on the secondary link (sidelink, SL) may include at least one of the following: . . . Sidelink Control Information, SCI) {interpreted as the “second message” disclosed on page 13/20, line 3, referring to the message/data from the remote UE to the relay UE, is transmitted in sidelink control information}).

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a first apparatus (FIG. 7 terminal device 700; page 17/20, lines 29-33:  terminal device 700) for performing wireless communication, the first apparatus comprising: one or more memories (FIG. 7 memory 702; page 17/20, lines 29-33:  memory 702) storing instructions (page 17/20, lines 50-51:  the terminal device 700 further includes: instructions or programs that are stored in the memory 702 and can run on the processor 701); one or more transceivers (FIG. 7 network interface 704; page 17/20, lines 29-33); and one or more processors (FIG. 7 processor 701; page 17/20, lines 29-30:  processor 701) connected to the one or more memories and the one or more transceivers, wherein the one or more processors execute the instructions.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus configured to control a first user equipment (UE) (page 18/20:  lines 3-7:  controller), the apparatus comprising: one or more processors (FIG. 7 processor 701; page 17/20, lines 29-30:  processor 701); and one or more memories (FIG. 7 memory 702; page 17/20, lines 29-33:  memory 702) operably connectable to the one or more processors and storing instructions (page 17/20, lines 50-51:  the terminal device 700 further includes: instructions or programs that are stored in the memory 702 and can run on the processor 701) wherein the one or more processors execute the instructions.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Wei et al. (US PG Pub 2019/0166640 A1, hereinafter “Wei”).
	Regarding claim 2, Liang does not teach receiving information related to a second resource from the base station; and transmitting the first data to the base station based on the second resource.
	In analogous art, Wei teaches receiving information related to a second resource from the base station; and transmitting the first data to the base station based on the second resource  (¶ [0158] teaches that a relay UE is configured to receive an pool of resources from the eNodeB (reads on second resource from the base station) for allocation to a remote UE to transmit uplink data to the relay device. The relay UE allocates resources from the pool to the remote UE to transmit the uplink data to the relay UE, receives the uplink data from the remote UE for transmission to the eNodeB, and transmits the uplink data to the eNodeB in the indicated communications resources).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang such that the first apparatus receives information related to a second resource from the base station and transmits the first data to the base station based on the second resource as taught by Wei.  One would have been motivated to do so in order to more efficiently schedule the transmission of uplink data received from remote communications devices at a communications device acting as a relay device, thereby decreasing latency of a remote UE’s uplink communications. (Wei ¶ [0005])

	Regarding claim 3, Liang does not teach wherein based on the second resource, the first data is transmitted regardless of the priority of the first data.
	In analogous art, ¶ [0158] of Wei teaches that a relay UE is configured to receive an pool of resources from the eNodeB for allocation to a remote UE to transmit uplink data to the relay device. The relay UE allocates resources from the pool to the remote UE to transmit the uplink data to the relay UE, receives the uplink data from the remote UE for transmission to the eNodeB, and transmits the uplink data to the eNodeB in the indicated communications resources.  In other words, Wei teaches that the eNodeB allocates dedicated resources (i.e. second resource) to a remote UE to transmit its uplink data to the base station via the relay UE.  Thus, because the second resource is dedicated to the remote UE’s transmission, the first data (i.e. remote UE’s data) is transmitted in the second resource regardless of its priority.  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liang and Wei such that based on the second resource, the first data is transmitted regardless of the priority of the first data as further taught by Wei.  One would have been motivated to do so in order to more efficiently schedule the transmission of uplink data received from remote communications devices at a communications device acting as a relay device, thereby decreasing latency of a remote UE’s uplink communications. (Wei ¶ [0005])

	Regarding claim 4, Liang does not teach wherein based on the second resource, the second data is not transmitted regardless of the priority of the first data.
	In analogous art, ¶ [0158] of Wei teaches that a relay UE is configured to receive an pool of resources from the eNodeB for allocation to a remote UE to transmit uplink data to the relay device. The relay UE allocates resources from the pool to the remote UE to transmit the uplink data to the relay UE, receives the uplink data from the remote UE for transmission to the eNodeB, and transmits the uplink data to the eNodeB in the indicated communications resources.  In other words, Wei teaches that the eNodeB allocates dedicated resources (i.e. second resource) to a remote UE to transmit its uplink data to the base station via the relay UE.  As such, the relay UE does not transmit its data (i.e. second data) on resources dedicated for the remote UE’s transmissions regardless of the priority of the remote UE’s data (i.e. first data).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liang and Wei such that based on the second resource, the second data is not transmitted regardless of the priority of the first data as further taught by Wei.  One would have been motivated to do so in order to more efficiently schedule the transmission of uplink data received from remote communications devices at a communications device acting as a relay device, thereby decreasing latency of a remote UE’s uplink communications. (Wei ¶ [0005])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Wu et al. (US PG Pub 2021/0029723 A1, hereinafter “Wu”).
	Regarding claim 5, Liang does not teach wherein the priority of the first data is priority of a logical channel with the highest priority among logical channels related to generation of a medium access control (MAC) protocol data unit (PDU) related to the first data.
	In analogous art, ¶ [0092] of Wu teaches that where a MAC PDU includes data from multiple logical channels, priority determining component 252 can use the priority of the highest priority LCH using the corresponding link to compare in determining uplink/sidelink prioritization.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang such that the priority of the first data is priority of a logical channel with the highest priority among logical channels related to generation of a medium access control (MAC) protocol data unit (PDU) related to the first data as taught by Wu.
	One would have been motivated to do so in order for the first apparatus to allow for more granularity to differentiate priorities of sidelink and uplink traffic, thereby improving overall communication quality. (Wu ¶ [0090])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Tang et al. (US PG Pub 2022/0046640 A1, hereinafter “Tang”).
	Regarding claim 6, Liang does not teach wherein the second data is data related to hybrid automatic repeat request (HARQ) feedback for a physical downlink shared channel (PDSCH).
	In analogous art, Tang teaches data related to hybrid automatic repeat request (HARQ) feedback for a physical downlink shared channel (PDSCH) (¶ [0382] As a specific use case, the terminal device is assumed to be a use case in which the PDSCH is received from the base station and the HARQ feedback is transmitted 4 ms later.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang such that the second data is data related to hybrid automatic repeat request (HARQ) feedback for a physical downlink shared channel (PDSCH) as taught by Tang.  One would have been motivated to do so in order for a UE to prioritize HARQ feedback for a PDSCH received from the base station over sidelink communications, thereby enabling the base station to retransmit a PDSCH when not properly received by the UE in a manner that reduces latency.  (Tang ¶ [0382])

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Yoshioka et al. (US PG Pub 2022/0014338 A1, hereinafter “Yoshioka”).
	Regarding claim 7, Liang does not teach wherein the second data is data related to a channel state information (CSI) report.
	In analogous art, ¶ [0115] of Yoshioka discloses that when resources for reporting a CSI of a sidelink communication collide with resources for reporting a CSI in a Uu interface, a relay device (see ¶ [0050]) may perform reporting of a high priority CSI on the basis of a priority order associated with the type of the CSI report. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang such that the second data is data related to a channel state information (CSI) report as taught by Yoshioka.
	One would have been motivated to do so in order for the first apparatus to have the ability to prioritize transmission of the highest priority CSI and thereby improve the scheduling of sidelink communication, which in turn maximizes efficient use of network resources. (Yoshioka ¶ [0007])

	Regarding claim 8, Liang does not teach wherein the second data doesn't include priority of a logical channel related to quality of service (QoS).
	Examiner notes that claim 8 recites a negative limitation because it attempts to define the second data by what it does not include rather than what it includes.  As such, prior art disclosing that data includes anything other than priority of a logical channel related to quality of service (QoS) reads on the claim 8 limitation. 
	Therefore, in analogous art, ¶ [0115] of Yoshioka discloses that when resources for reporting a CSI of a sidelink communication collide with resources for reporting a CSI in a Uu interface, a relay device (see ¶ [0050]) may perform reporting of a high priority CSI on the basis of a priority order associated with the type of the CSI report. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang such that the second data is data related to a channel state information (CSI) report as taught by Yoshioka (i.e. the second data doesn’t include priority of a logical channel related to Qos).
	One would have been motivated to do so in order for the first apparatus to have the ability to prioritize transmission of the highest priority CSI and thereby improve the scheduling of sidelink communication, which in turn maximizes efficient use of network resources. (Yoshioka ¶ [0007])

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Cheng (US PG Pub 2020/0053743 A1, hereinafter “Cheng”).
	Regarding claim 11, Liang does not teach receiving the threshold related to the relay communication from the base station.
	In analogous art, ¶ [0070] of Cheng teaches that a UE obtains threshold values from a BS to use in determining a transmission to drop when physical channels corresponding to the transmissions overlap.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang such that the first apparatus receives the threshold related to the relay communication from the base station.
	One would have been motivated to do so in order for the network to control access to the channel for transmission of relayed data and data originated by the relay, thereby ensuring fair access to transmission resources which improves a user’s quality of experience.  

	Regarding claim 13, Liang does not teach the threshold is a threshold related to sidelink communication or ultra reliable low latency communication (URLLC).
	In analogous art, Cheng teaches the threshold is a threshold related to sidelink communication or ultra reliable low latency communication (URLLC) (¶ [0056] In some of the present implementations, the UE may be configured with two thresholds for a resource pool: . . . the other threshold is for NR-URLLC transmission (e.g., thresSL-TxPrioritization-NR-urllc).
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang such that the threshold is related to sidelink communication or URLLC as taught by Cheng.  One would have been motivated to do so in order to prioritize transmissions for URLLC data, thereby minimizing latency for high priority data transmissions.  (Cheng ¶ [0056])

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liang, in view of Cheng, and further in view of Tseng et al. (US PG Pub 2018/0054237 A1, hereinafter “Tseng”).
	Regarding claim 12, the combination of Liang and Cheng does not teach wherein the threshold is configured based on QoS requirement information related to the first data and information related to the first apparatus.
	In analogous art, Tseng teaches wherein the threshold is configured based on QoS requirement information related to the first data and information related to the first apparatus (¶ [0058] . . . thresholds may vary with the QoS requirements of the relay network slice instance {interpreted as threshold is based on QoS requirements related to relay data and information related to relay device (i.e. relay slice instance)}).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liang and Cheng to configure the threshold  based on QoS requirement information related to the first data and information related to the first apparatus as taught by Tseng.  One would have been motivated to do so in order to properly provision radio access mechanisms for relay services, thereby providing efficient radio resource management and assignment for transmission of remote UE and relay UE data. (Tseng ¶ [0003])

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2021/0022184 A1 (Hosseini et al.) – discloses handling collisions between access link and sidelink; and
US PG Pub 2018/0152915 A1 (Kalhan) – discloses establishing data relay operation between a relay user equipment device and an out-of-coverage user equipment device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413